               Case 1:20-cr-00330-AJN Document 2 Filed 07/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                                               Unsealing Order

         -    V. -                                                                             20 Cr. 330

 GHISLAINE MAXWELL,

                               Defendant.


             Upon the application of the United States, by the Acting United States Attorney for the

Southern District of New York, Audrey Strauss, by Assistant United States Attorney

Alex Rossmiller;

             It is found that the Indictment in the above-captioned case is currently sealed and the United

States Attorney's Office has applied to have that Indictment unsealed, and it is therefore:

             ORDERED that the Indictment in the above-captioned action be unsealed and remain

unsealed pending further order of the Court.


Dated:          New York, New York
                July 2, 2020


                                                            Hd RABLEKA THARINE H. PARKER
                                                            UNITED STATES MAGISTRATE JUDGE
                                                            SOUTHERN DISTRICT OF NEW YORK
••'\   '   ~r'·   ~
                      Case 1:20-cr-00330-AJN Document 2 Filed 07/02/20 Page 2 of 2




                                     UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF NEW YORK




                                         UNITED STATES OF AMERICA

                                                     v.

                                            GHISLAINE MAXWELL,

                                                                  Defendant.




                                                    ORDER

                                              20 Cr. 330    ( )


                          (18   u.s.c.   §§ 2422,   2423(a),   1623, 371,   &   2.)



                                           AUDREY STRAUSS
                                   Acting United States Attorney.
